Citation Nr: 0024056	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-01 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a hysterectomy.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976, and from December 1977 to March 1995.  This appeal 
arose from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO).

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities will be subject to the attached remand.


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
currently has hypertension which can be related to her period 
of service.

2.  The veteran's hysterectomy consisted of the removal of 
the uterus and fallopian tubes.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an initial evaluation in excess of 30 
percent for the residuals of a hysterectomy have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.116, Diagnostic Code 7618 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

The veteran contends that she has hypertension which had its 
onset during active duty.  Under the applicable criteria, 
service connection may be granted for a disability the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran has 
served for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and cardiovascular 
disease, to include hypertension, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id. 

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  

The veteran has contended that she was prescribed medication 
in service for high blood pressure.  A review of the 
objective service medical records did not show any complaints 
of, or treatment for, hypertension.  The VA treatment records 
developed after service do not show any current diagnosis of 
hypertension.  "Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of Section 5107(a); where the determinative 
issue does not require medical expertise, lay testimony may 
suffice by itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 
(1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence documenting that the 
veteran currently has hypertension which had its origins 
during her period of active service or within the applicable 
presumption period following service.  In the absence of 
competent supporting medical evidence, the veteran's claim of 
entitlement to service connection for hypertension is not 
well grounded and must be denied on that basis.

II.  Hysterectomy

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  In considering 
the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  This could result in "staged ratings" based upon 
the facts found during the period in question.  

The veteran's service medical records indicated that she 
underwent a hysterectomy in 1992.  This resulted in the 
removal of her uterus and her fallopian tubes.  The ovaries 
were noted to be normal.  The postoperative diagnosis was 
total abdominal hysterectomy with bilateral salpingectomy and 
appendectomy.  A VA examination conducted in July 1999, 
reported the veteran's external genitalia were normal and the 
vaginal cuff was well healed.  The impression was a negative 
examination, status post total abdominal hysterectomy for 
leiomyoma and cervical dysplasia.

According to the applicable criteria, complete removal of the 
uterus, including the corpus, warrants a 100 percent 
evaluation for a period of three months.  38 C.F.R. § 4.116, 
Diagnostic Code 7618.  Thereafter, the evaluation is 30 
percent.  Id.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent for the service-
connected hysterectomy residuals is not warranted.  The 
veteran is currently receiving the maximum amount of 
compensation allowable under the regulations for the removal 
of the uterus, including the corpus.  A 50 percent evaluation 
is not justified since the objective evidence demonstrates 
that the ovaries were not removed.  See 38 C.F.R. § 4.116, 
Diagnostic Code 7817 (1999).  Therefore, an evaluation in 
excess of 30 percent is not warranted.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims (Court), has recently held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218,227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 30 percent for a hysterectomy.


ORDER

Service connection for hypertension is denied.  Entitlement 
to an initial evaluation in excess of 30 percent for a 
hysterectomy is denied.


REMAND

The veteran has contended that she is unemployable because of 
her service-connected disabilities.  However, a review of the 
record revealed that there is no opinion as to the affect 
that her numerous service-connected disabilities have upon 
her ability to work.  See Gary v. Brown, 7 Vet. App. 229 
(1994).

Under the circumstances of the case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA general medical examination, 
to include any specialist examinations 
deemed necessary, in order to obtain an 
opinion addressing the extent of the 
functional and industrial impairment 
arising from her service-connected 
disabilities.  A complete rationale for 
any opinion expressed must be provided.  
All indicated special studies must be 
accomplished.  The claims file must be 
made available to the examiner to review 
in conjunction with the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.  

2.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not the opinion 
requested, appropriate corrective action 
is to be implemented.

4.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
decision remains adverse to the veteran, 
she and her representative should be 
provided a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until she 
receives further notice; however, she may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


